Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Information Disclosure Statement

1.	The information disclosure statement (IDS) submitted on 11/08/2021 has been considered by Examiner and made of record in the application file.

Double Patenting

2.    The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum,
686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e Terminal Disclaimer may be filled out completely online using web-screens. An e Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e Terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

3.	Claims 8 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 16 respectively of application No. 17/446,440. Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations are transparently found in the application No. 17/446,440 with obvious wording variations as shown in the following table.

Application No. 17/446,440
Application No. 17/454,005
8. An electronic device, comprising: a housing that defines an internal volume;
wireless circuitry disposed in the internal volume, the wireless circuitry configured to receive data from an accessory device;
a display assembly coupled with the housing, the display assembly configured to present visual information; and
a processor disposed in the internal volume, the processor configured to:
receive the data from the wireless circuitry, and instruct the display assembly to present the visual information in accordance with the data.
8. An electronic device, comprising: a housing that defines an internal volume; a display assembly carried by the housing; and wireless circuitry capable of receiving information from a separate electronic device, wherein the information comprises a battery charge level of a device battery the separate electronic device, and the display assembly presents visual information based on the battery charge level.


Application No. 17/446,440
Application No. 17/454,005
16. A method for altering an electronic device, the method comprising: by an accessory device comprising a memory circuit and wireless circuitry: receiving, at a receptacle, the electronic device;
communicating, by the wireless circuitry, data to the electronic device, the data
stored on the memory circuit; and causing, based on the communicating, a display assembly of the electronic device
to present visual information in accordance with the data.
14. A method for providing an indication of charging status, the method comprising: by an electronic device comprising a housing: receiving, by wireless circuitry of the electronic device, charge status information from a separate device when the housing and the separate device are located on a charging station; and presenting, by a display assembly of the electronic device, visual information in accordance with the charge status information of a device battery of the separate device.


	Claims 9-13 and 15-20 are rejected as being unpatentable over Application No. 17/446,440 in view of Brooks et al. (U.S. PUB. 2017/0331335 hereinafter, “Brooks”).

Consider claim 9, U.S. Application No. 17/446,440 teaches all limitations of claim 8 except does not explicity teaches a battery carried by the housing, wherein the visual information further comprises a second battery charge level based of the battery. 
However, Brooks teaches a battery carried by the housing, wherein the visual information further comprises a second battery charge level based of the battery (page 5 [0054]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention was made to use, a battery carried by the housing, wherein the visual information further comprises a second battery charge level based of the battery, in order for sensing a wireless charging station that includes a wireless charging transmitter and determining a status for the machine based at least in part on the sensing of the wireless charging station.
Consider claim 10, Brooks further teaches wherein the visual information further comprises a third battery charge level of a case battery of an accessory case (page 6 [0059]).  

Consider claim 11, Brooks further teaches an inductive charging coil carried by the housing, wherein when the housing is disposed on a charging station, the inductive charging coil inductively charges the battery (page 2 [0021]).  

Consider claim 12, Brooks further teaches wherein the wireless circuitry receives the information from the separate electronic device via the charging station (page 5 [0054]).  

Consider claim 13, Brooks further teaches wherein the display assembly presents the visual information comprising the battery charge level, the second battery charge level, and the third battery charge level when the separate electronic device and the accessory case are disposed on the charging station (page 6 [0059]).  

Consider claim 15, U.S. Application No. 17/446,440 teaches all limitations of claim 14 except does not explicity teaches wherein the visual information further presents second charge status information of a battery of the electronic device. 
However, Brooks teaches wherein the visual information further presents second charge status information of a battery of the electronic device (page 5 [0054]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention was made to use, wherein the visual information further presents second charge status information of a battery of the electronic device, in order for sensing a wireless charging station that includes a wireless charging transmitter and determining a status for the machine based at least in part on the sensing of the wireless charging station.

Consider claim 16, Brooks further teaches receiving, by the wireless circuitry, third charge status information from an accessory case when the housing and the separate device are located on the accessory case (page 6 [0059]).  

Consider claim 17, Brooks further teaches wherein the second charge status information comprises a battery charge level of a case battery of the accessory case (page 6 [0059]).  

Consider claim 18, Brooks further teaches receiving, by an inductive charging coil of the electronic device, electrical current to charge a battery of the electronic device; and presenting, by the display assembly, a battery charge level of the battery based on the electrical current (page 4 [0040]).  

Consider claim 19, Brooks further teaches receiving, by the wireless circuitry, the charge status information via the charging station (page 5 [0054]).  

Consider claim 20, Brooks further teaches wherein the charge status information comprises a battery charge level of the device battery (page 6 [0059]).

Claim Rejections - 35 USC § 102

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brooks et al. (U.S. PUB. 2017/0331335 hereinafter, “Brooks”).

Consider claim 1, Brooks teaches an electronic device (fig. 1, 150, page 2 [0018]), comprising: a display assembly (fig. 1, 160, page 2 [0018]); and a housing that carries the display assembly (fig. 1, 157 and 159, page 2 [0018]), wherein when the housing is disposed on a charging station (fig. 1, 180, page 1 [0017]), the display assembly presents visual information comprising device charging status of a separate device being charged on the charging station (page 5 [0055] and page 6 [0059]).

Consider claim 2, Brooks further teaches a battery carried by the housing; and an inductive charging coil carried by the housing (page 4 [0044]), the inductive charging coil configured to inductively charge the battery, wherein charging status of the battery is further presented by the visual information (page 5 [0055] and page 6 [0059]).  

Consider claim 3, Brooks further teaches wireless circuitry carried by the housing, the wireless circuitry configured to communicate with and receive the device charging status from the charging station (page 2 [0024]).

Consider claim 4, Brooks further teaches wireless circuitry carried by the housing, the wireless circuitry configured to communicate with and receive charging status information from the separate device (page 6 [0059]).  

Consider claim 5, Brooks further teaches wherein the device charging status comprises a battery charge level of the separate device (page 5 [0056]).  

Consider claim 6, Brooks further teaches wherein the visual information further comprises case charging status of a case battery of an accessory case being charged on the charging station (page 6 [0059]).  

Consider claim 7, Brooks further teaches wherein the device charging status comprises a battery charge level of the case battery (page 6 [0059]).  

Consider claim 8, Brooks teaches an electronic device (fig. 1, 150, page 2 [0018]), comprising: a housing that defines an internal volume (fig. 1, 157 and 159, page 2 [0018]); a display assembly carried by the housing (fig. 1, 160, page 2 [0018]); and wireless circuitry capable of receiving information from a separate electronic device, wherein the information comprises a battery charge level of a device battery the separate electronic device (page 5 [0055] and page 6 [0059]), and the display assembly presents visual information based on the battery charge level (page 5 [0055] and page 6 [0059]).

Consider claim 9, Brooks further teaches a battery carried by the housing, wherein the visual information further comprises a second battery charge level based of the battery (page 5 [0054]).  

Consider claim 10, Brooks further teaches wherein the visual information further comprises a third battery charge level of a case battery of an accessory case (page 6 [0059]).  

Consider claim 11, Brooks further teaches an inductive charging coil carried by the housing, wherein when the housing is disposed on a charging station, the inductive charging coil inductively charges the battery (page 2 [0021]).  

Consider claim 12, Brooks further teaches wherein the wireless circuitry receives the information from the separate electronic device via the charging station (page 5 [0054]).  

Consider claim 13, Brooks further teaches wherein the display assembly presents the visual information comprising the battery charge level, the second battery charge level, and the third battery charge level when the separate electronic device and the accessory case are disposed on the charging station (page 6 [0059]).  

Consider claim 14, Brooks teaches a method for providing an indication of charging status (page 5 [0055]), the method comprising: by an electronic device (fig. 1, 150, page 2 [0018]) comprising a housing (fig. 1, 157 and 159, page 2 [0018]): receiving, by wireless circuitry of the electronic device, charge status information from a separate device when the housing and the separate device are located on a charging station (page 5 [0055] and page 6 [0059]); and presenting, by a display assembly of the electronic device, visual information in accordance with the charge status information of a device battery of the separate device (page 5 [0055] and page 6 [0059]).

Consider claim 15, Brooks further teaches wherein the visual information further presents second charge status information of a battery of the electronic device (page 5 [0054]).  

Consider claim 16, Brooks further teaches receiving, by the wireless circuitry, third charge status information from an accessory case when the housing and the separate device are located on the accessory case (page 6 [0059]).  

Consider claim 17, Brooks further teaches wherein the second charge status information comprises a battery charge level of a case battery of the accessory case (page 6 [0059]).  

Consider claim 18, Brooks further teaches receiving, by an inductive charging coil of the electronic device, electrical current to charge a battery of the electronic device; and presenting, by the display assembly, a battery charge level of the battery based on the electrical current (page 4 [0040]).  

Consider claim 19, Brooks further teaches receiving, by the wireless circuitry, the charge status information via the charging station (page 5 [0054]).  

Consider claim 20, Brooks further teaches wherein the charge status information comprises a battery charge level of the device battery (page 6 [0059]).

Conclusion


6.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/TUAN H NGUYEN/Primary Examiner, Art Unit 2649